Citation Nr: 1125880	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  07-34 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for tinnitus.

2.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, for the period prior to July 15, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from October 1966 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to increased ratings for bilateral hearing loss and tinnitus, and a TDIU.  That decision was confirmed in December 2006.  The RO later granted entitlement to a TDIU in August 2008, effective from July 15, 2008.  

The Veteran filed a Notice of Disagreement (NOD) with respect to the denial of increased ratings for hearing loss and tinnitus and TDIU on March 1, 2006, which was one year and one day after the date of the February 28, 2006, notice of the February 2006 rating decision.  (The deadline for filing an NOD is one year.)  In computing the time limit for filing a written document, including an NOD, 38 C.F.R. § 20.305(a) provides that in the event the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  Moreover, 38 C.F.R. § 3.305(b) provides that the first day of the specified period will be excluded, and the last day included.  Thus, the Board concludes that the Veteran's March 2007 NOD can be considered timely with respect to the February 2006 rating decision. 

In addition, even though the Veteran noted in the NOD that he was appealing the December 2006 rating decision, his purpose was to disagree with the RO's denial of his increased rating and TDIU claims, and he later stated in September and December 2008 that he had been pursuing his TDIU claim since July 2005, which is the date he signed his original claim.  Thus, the decision on appeal is considered the February 2006 rating decision.  The Board notes that, if the claim on appeal is ultimately granted, it is more favorable to the Veteran for effective date purposes that his NOD be considered as disagreeing with the February 2006 rating decision.  

The issue of entitlement to a TDIU effective prior to July 15, 2008, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


FINDING OF FACT

In a written statement dated in September 2008, prior to the promulgation of a decision in the appeal, the Veteran withdrew his increased rating claims for tinnitus and bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of increased rating in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of increased rating in excess of 10 percent for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c) (2010).

The Veteran submitted a written statement in September 2008 indicating his desire to withdraw the increased rating claims for tinnitus and bilateral hearing loss.  Specifically, he stated,  "There seems to be no point in pursuing either any further at this time with the maximum rating for tinnitus being restricted to only 10% and the decision regarding hearing loss being decided strictly by the numbers and how they fall on a one fits all chart."  The Veteran went on to complain about the methods used for testing hearing loss and tinnitus disabilities but still continued with his withdrawal of the claim.  

Because the Veteran has withdrawn his appeal as to the above issues, there remain no allegations of error of fact or law for appellate consideration on those issues, and the Board does not have further jurisdiction.


ORDER

The appeal with respect to the increased rating claims for tinnitus and hearing loss is dismissed.

REMAND

The Veteran filed a claim for entitlement to a TDIU that was received by VA in August 2005.  The RO eventually granted entitlement to a TDIU in an August 2008 rating decision, effective July 15, 2008.  At that time, the RO also granted an increased rating for service-connected posttraumatic stress disorder (PTSD), effective July 15, 2008, which made his combined service-connected disability rating 80 percent, effective July 15, 2008, and with at least one disability rating of 40 percent or higher.  

The Veteran contends that he was unemployable prior to July 15, 2008, and that he, in fact, has been unemployable since his release from service due to his service-connected hearing loss, tinnitus, and PTSD disabilities.

VA will grant a total disability evaluation for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any substantially gainful employment consistent with his or her education and occupational experience, by reason of service-connected disability or disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, VA Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

Prior to July 14, 2008, the Veteran's service-connected disabilities, as evaluated under the VA Rating Schedule, were PTSD, evaluated as 50 percent disabling effective from July 17, 2007; tinnitus, evaluated as 10 percent disabling effective from April 1, 2001; and bilateral hearing loss, evaluated as 10 percent disabling from March 1, 2002.  Therefore, prior to July 14, 2008, the Veteran did not meet the threshold criteria for schedular consideration for a grant of TDIU under 38 C.F.R. § 4.16(a), because his combined rating was 60 percent, effective July 17, 2007, and 20 percent, effective March 29, 2002.  Also, prior to July 17, 2007, there was not at least one disability rated at 40 percent or higher.  

Thus, the Veteran can only receive a TDIU for the period prior to July 14, 2008, if he meets the extraschedular requirements for entitlement to a TDIU, specifically that his service-connected disabilities are sufficient to produce unemployability.  

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment because of economic circumstances is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose, supra.  As noted, consideration may not be given to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) redefined the obligations of VA with respect to the duty to assist, and included an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. § 5102, 5103, 5103A, 5107.  The law particularly requires VA to obtain any relevant records held by any Federal department or agency.  38 U.S.C.A. § 5103A(b)(3), (c)(3).

According to an August 2007 VA psychiatric outpatient treatment note, the Veteran stated that his income included Social Security Administration (SSA) benefits.  However, the SSA decision and underlying records from SSA are not in evidence.  The Veteran did not specify what type of SSA benefits he was receiving, or whether, if for disability benefits, what disabilities were considered to render him disabled.  The record does not indicate that VA has attempted to obtain the SSA records; the Veteran indicated on his VA Form 21-8940 ("Application for Increased Compensation Based on Unemployability") that he did not receive or expect to receive disability retirement benefits, and that he had never worked full-time.  Nonetheless, the VCAA requires that VA obtain the SSA records, unless it is reasonably certain and documented that such records are irrelevant and/or do not exist, or that further efforts to obtain these records would be futile.  See 38 U.S.C.A. § 5103A(b)(3).

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran more information concerning his award of SSA benefits (i.e., is it for disability); and then attempt to obtain copies of any relevant SSA decision and the records which were the basis of SSA's determination that he is disabled under SSA criteria, to include medical and examination reports.

2.  Thereafter, readjudicate the Veteran's claim for entitlement to a TDIU, effective prior to July 14, 2008.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


